Case: 13-10750      Document: 00512543529         Page: 1    Date Filed: 02/25/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-10750
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         February 25, 2014
GREGORY STEVEN GONZALES,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Petitioner - Appellant

v.

ERNEST CHANDLER, Warden,

                                                 Respondent - Appellee


                  Appeals from the United States District Court
                       for the Northern District of Texas
                             USDC No. 4:13-CV-470


Before BARKSDALE, HAYNES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Gregory Steven Gonzales, proceeding in forma pauperis and pro se,
federal prisoner # 32193-177, appeals the dismissal of his 28 U.S.C. § 2241
petition. It was dismissed because Gonzales failed to seek relief under 28
U.S.C. § 2255, as required, rather than under § 2241.
       Although pro se briefs are afforded liberal construction, claims must be
briefed to be preserved. Yohey v. Collins, 985 F.2d 222, 225 (5th Cir. 1993)


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-10750     Document: 00512543529     Page: 2   Date Filed: 02/25/2014


                                  No. 13-10750


(citation omitted).   Gonzales does not contend the district court erred by
dismissing on this basis; therefore, he has failed to brief the relevant issue for
appeal. See id. at 224–25.
      AFFIRMED.




                                        2